          Case 2:20-cv-00741-JP Document 10 Filed 07/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLSTATE VEHICLE & PROPERTY                     :          CIVIL ACTION
INSURANCE COMPANY                               :
                                                :
                     v.                         :
                                                :
ANGIE HARRIS, ADMINISTRATRIX                    :
FOR THE ESTATE OF AARON HARRIS                  :          NO. 20-741

                                           ORDER

       AND NOW, this 22nd day of July, 2020, upon consideration of Defendant’s “Motion to

Dismiss for Lack of Jurisdiction” (Docket No. 6) and all documents filed in connection therewith,

and for the reasons stated in the accompanying Memorandum, IT IS HEREBY ORDERED that

the Motion is DENIED.




                                                    BY THE COURT:



                                                    /s/ John R. Padova
                                                    ____________________________
                                                    John R. Padova, J.
